DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-19 and 21 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/28/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1-12 and 21.
 Applicants' arguments, filed 04/28/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Claims 1-12 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/05/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a composition comprising a capsaicinoid compound embedded in lamellar crystals of a monoglyceride and in a vehicle suitable for intranasal administration.
The closest prior art found, Bernstein teaches a method of treating keratoconjunctivitis sicca and increasing tear production by intranasally administering a therapeutically effective amount of a capsaicinoid compound to patients with deficient tear production (see abstract, paragraph 0004 and claim 1-3).  Bernstein teaches such capsaicinoid compounds to include capsaicin and civamide, which can be present in a range of between about 0.001% by weight to about 5.0% by weight in a solution (paragraphs 0005-0007).  Bernstein teaches that “A topical anesthetic or a topical corticosteroid is optionally included with the capsaicinoid in order to reduce irritation of the nasal mucosa which may be produced by capsaicinoids” (paragraph 008).
Bernstein does not teach a motivation to formulate a capsaicinoid compound embedded in a lamellar structure for the purpose of preventing nasal irritation.  Thus, there would be no reason one skilled in the art at the time the invention was made would formulate a composition comprising a capsaicinoid compound embedded in lamellar crystals of a monoglyceride and in a vehicle suitable for intranasal administration based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629